Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed on 12/03/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 12/06/2018 has been received.

    Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/03/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 12/03/2018 is attached to the instant Office action.
Examiner Notes
5.         Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	
Allowable Subject Matter
6.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten considered allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:
9. The method as claimed in claim 8, wherein the set of predefined constraints follows an order of priority comprising Hip abduction angle being at highest priority, followed by Knee IDF-1363142-009loading, followed by the knee flexion, followed by ankle inversion.
18. The system as claimed in claim 17, wherein the set of predefined constraints follows an order of priority comprising Hip abduction angle being at highest priority, followed by Knee loading, followed by the knee flexion, followed by ankle inversion.

Claim Objections
7.	Regarding the last claim in page 8 (Claims filled on 12/03/2018), is objected to because of the following informalities:
	This last claim is likely meant to be dependent on independent claim 19. Assuming Applicant had a minor typo error, a possible correction is to amend this last claim (after claim 19, in page 8) with correct claim number (e.g. claim 20).  For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider this last claim as claim 20.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over a NPL paper “Development and Validation of a 3-D Model to Predict Knee Joint Loading During Dynamic Movement” by S. G. McLean et al. (hereinafter McLean) and in view of a NPL “Trajectory Generation for Myoelectrically Controlled Lower Limb Active Knee Exoskeleton” by Kundu et al. (hereinafter Kundu).
Regarding claim 1, McLean teaches A processor-implemented method for risk prediction and corrective action for a contact type activity, the method comprising: (Examiner would consider the “corrective action” as generating a corrective model, which can be used to retrain the muscles and reduce the chances of injury to the subject (according Specification of current Application at para [050]). McLean disclosed in Abstract (in page 864): “The purpose of this study was to develop a subject-specific 3-D model of the lower extremity to predict neuromuscular control effects on 3-D knee joint loading during movements that can potentially cause injury to the anterior cruciate ligament (ACL) in the knee. The simulation consisted of a forward dynamic 3-D musculoskeletal model of the lower extremity, scaled to represent a specific subject. Inputs of the model were the initial position and velocity of the skeletal elements, and the muscle stimulation patterns … An optimization method was established to find muscle stimulation patterns that best a methodological approach that enabled realistic simulation of the stance phase of a sidestep cutting maneuver and subsequent estimation of the associated 3-D resultant joint loading variables: anterior-posterior force and varus-valgus and internal-external rotation torques, and (2) to demonstrate the utility of a model developed using this approach … loads shown specifically to impact the ACL, namely, anterior force, valgus torque and internal rotation torque”. In page 865 under heading ‘Methods’: “Three dimensional coordinates of skin-mounted markers (Fig. 1) were obtained via six electronically shuttered video cameras … and Eva 6.0 tracking software … From the standing neutral trial, a kinematic model comprised of five skeletal segments (foot, talus, shank and thigh of the support limb, and the pelvis) and 12 degrees-of-freedom (DOF) was defined using Mocap Solver software …”. 
Examiner considers, the sidestepping task as a contact type activity and an optimization method being established to find muscle stimulation (on 3-D musculoskeletal model of the lower extremity) patterns that best reproduced the subject’s movement and ground reaction forces during a sidestepping task or contact type activity. The ‘methodological approach’ simulation on sidestep cutting maneuver (or contact type activity) being performed using software and estimation of the associated 3-D resultant joint loading variables impacted the ACL (Anterior cruciate ligament) i.e. potential injury or risk McLean taught processor-implemented method for risk (ACL injury) prediction and corrective action (the optimized model produced movements and forces for a specific subject) for a contact type activity (e.g. sidestepping)). 
McLean teaches generating a personalized full body musculoskeletal model to depict a knee and ankle joint behavior of a subject during the contact type activity, via one or more hardware processors; (Examiner would consider the risk factors related to “Anterior cruciate ligament (ACL)” injuries and “contact type activity” as a high fall scenario performed by a sports person. McLean disclosed in page 865 under heading ‘Methods’: “Three dimensional coordinates of skin-mounted markers (Fig. 1) were obtained via six electronically shuttered video cameras … and Eva 6.0 tracking software … From the standing neutral trial, a kinematic model comprised of five skeletal segments (foot, talus, shank and thigh of the support limb, and the pelvis) and 12 degrees-of-freedom (DOF) was defined using Mocap Solver software …The hip joint possessed 3 DOF, with rotations (flexion-extension, abduction-adduction and internal-external rotation) defined about three orthogonal axes … Knee joint motion was described by rotation about a fixed flexion-extension axis located … and extending laterally as the subject stood in the neutral position. The ankle joint was modeled as a 2-DOF mechanism allowing rotation about talocrural and subtalar joint axes … The 3-D marker trajectories recorded during the 10 side-stepping trials were processed by the Mocap Solver software to solve the 12 generalized coordinates for each frame, corresponding to the 12 DOF of the skeletal model.”

McLean teaches simulating one or more contact type activities using the personalized full body musculoskeletal model, via the one or more hardware processors; (McLean disclosed in page 864-865 under heading ‘Introduction’: “The primary purposes of this study were therefore: (1) to establish and subsequently validate a methodological approach that enabled realistic simulation of the stance phase of a sidestep cutting maneuver and subsequent estimation of the associated 3-D resultant joint loading variables: anterior-posterior force and varus-valgus and internal-external rotation torques, and (2) to demonstrate the utility of a model developed using this approach … loads shown specifically to impact the ACL, namely, anterior force, valgus torque and internal rotation torque”. In page 865 under heading ‘Methods’: “Three dimensional coordinates of skin-mounted markers (Fig. 1) were obtained via six electronically shuttered video cameras … and Eva 6.0 tracking software … From the standing neutral trial, a kinematic model comprised of five skeletal segments (foot, talus, shank and thigh of the support limb, and the pelvis) and 12 degrees-of-freedom (DOF) was defined using Mocap Solver software … The hip joint possessed 3 DOF, with rotations (flexion-extension, abduction-adduction and internal-external rotation) defined about three orthogonal axes … Knee joint motion was described by rotation about a fixed ankle joint was modeled as a 2-DOF mechanism allowing rotation about talocrural and subtalar joint axes … The 3-D marker trajectories recorded during the 10 side-stepping trials were processed by the Mocap Solver software to solve the 12 generalized coordinates for each frame, corresponding to the 12 DOF of the skeletal model.”
Examiner considers, a personalized full body musculoskeletal model being simulated above when a subject/person stood in the neutral position during the contact type activity (e.g. sidestep), by using hardware processors with Mocap Solver software).
McLean teaches 10identifying a plurality of injury biomarkers based on the one or more contact type activities, via the one or more hardware processors; (Examiner would consider the examples of said injury biomarkers include, hip abduction angle, knee abduction angle, loading at knee joint, and so on (according to Spec. of current Application at para [041]). McLean disclosed in page 864 under heading ‘Introduction’: “Computer modeling and simulation techniques have been widely used to investigate injuries resulting from passive dynamic movements such as in vehicle accidents and falls. Application of these techniques to actively controlled dynamic movements has recently been demonstrated in relation to overuse injuries during running activities and ankle sprains. With proper validation, models such as this offer the potential to predict the effect of neuromuscular control on knee joint loading during potentially hazardous movements such as sidestep cutting.” It has been discussed in page 866 that a model description file was Mocap Solver, and dynamic equations of motion were produced as C code. The equations of motion are a set of second-order ordinary differential equation (1) and sixteen muscles were attached to the skeleton, assuming in each a linear relationship between muscle length and the angles of the n joints that the muscle crosses (in equation 2). Moreover, in page 866 under heading ‘Muscles’: “For each muscle, the parameter a0 in Eq. 2 was adjusted such that maximal isometric force was generated at joint angles identified … Specifically, maximal isometric force for the hip flexor and hip extensor muscles occurred at 30 degree and 45 degree of hip flexion respectively. Maximal knee flexor and knee extensor force occurred at 5 degree knee extension and 60 degree knee flexion … Similarly, maximum eversion force was generated at 5 degree inversion, while maximum inversion force was generated at 5 degree eversion. For hip abduction-adduction and external-internal rotation, the muscles producing these movements were assumed to generate maximum isometric force in the neutral (0 degree rotation) position.”
McLean discussed above about one or more contact type activities such as dynamic movements (e.g. vehicle accidents and falls), hazardous movements such as sidestep cutting and during these movements, neuromuscular control on knee joint loading as one of the injury biomarkers being identified also the hip and knee flexion, hip abduction-adduction are examples of injury biomarkers. Moreover, it has been discussed above that musculoskeletal model description file being exported from Mocap Solver software and dynamic equations of motion were produced as C code and sixteen muscles attached to the skeleton, with each has a linear 
McLean teaches analyzing, via the one or more hardware processors, a plurality of parameters indicative of risk of injury to a plurality of participating muscle groups during the one or more contact type activities calculated with respect to the plurality of injury biomarkers to predict 15said risk of injury; (Examiner would consider, the ‘plurality of parameters’ as kinematic parameters including acceleration, velocity and position (according to Spec. of current Application at para [042 and 048]). McLean disclosed in page 867 under heading ‘Simulation and Optimization’: “The mean body segment positions and velocities obtained at heel strike from the experimental data were used as initial kinematic conditions for the sidestep simulation. The initial positions and velocities for the wobbling masses were chosen so that their spring attachments to the skeleton produced zero force … An optimized simulation of a subject specific side-step was generated by searching for the 55 muscle control parameters and the six stiffness and damping parameters of the pelvis wobbling mass that minimized the difference between simulation and corresponding measurements.” It has been discussed in page 867 under heading ‘Model Validation’: “The second measure of model validity was its ability to predict the effect of perturbations in initial conditions. The initial (position and velocity) conditions from each trial were used as individual inputs into the optimized system, and single-trial simulations were performed.” Moreover, in muscle groups that produced these movements, and comparative data reported previously for a similar movement, are also presented (Fig. 5). The optimization identified muscle activation and wobbling mass stiffness/damping parameter values that, except in the case of body tilt, produced movement and GRF variables that were within two standard deviations of the measured subject data (Table 3, RMS fit values).”
Examiner considers, kinematic conditions for the sidestep simulation as body segment positions and velocities being obtained at heel strike or injury from the experimental data, are kinematic parameters (includes positions and velocities). An optimized simulation of a subject/musculoskeletal model with specific side-step was generated by searching for the 55 muscle control parameters and the six stiffness and damping parameters of the pelvis wobbling mass. Moreover, the initial conditions (position and velocity) from each trial were used as separate inputs into the optimized system, and simulations were performed with optimized muscle activation parameters (n=5) for the 11 functional muscle groups that produced movements/contact type activities. Therefore, McLean taught, a plurality of kinetic parameters (acceleration, velocity and position) being analyzed by the hardware processors (using software), indicative of risk of injury (heel strike, side-step) and plurality of participating muscle groups (Quadriceps, Hamstring etc.) during the one or more contact type activities calculated or produced activation patterns for each muscle group with respect to the injury biomarkers, in order to predict 15the risk of injury).
However, McLean does not explicitly teach generating, based on at least the plurality of injury biomarkers, a plurality of optimal muscle co-activation parameter by a neuro-muscular controller via the one or more hardware processors, to adapt the plurality of participating muscle groups for providing the correct action against the risk of injury being predicted, the plurality of optimal muscle co- 20activation parameters indicative of muscle synergy during the one or more contact type activities.
Kundu teaches generating, based on at least the plurality of injury biomarkers, a plurality of optimal muscle co-activation parameter by a neuro-muscular controller via the one or more hardware processors, to adapt the plurality of participating muscle groups for providing the correct action against the injury being predicted, the plurality of optimal muscle co- 20activation parameters indicative of muscle synergy during the one or more contact type activities. (Examiner would consider, the ‘muscle synergy’ as group of muscles in optimized activation patterns for the major muscle groups. Kundu disclosed in page 1 under ‘Abstract’: “The system has massive application in gait rehabilitation for post stroke patients, people suffering from cerebral palsy and other neuro muscular gait defects, amputees etc.” In Introduction (at same page): “Human gait can serve as an important metrics of health. Accurate, non-intrusive, low-cost clinical gait analysis systems have many applications in diagnosis, monitoring, treatment and rehabilitation.” In page 2 (under section II, at left side col.): “The developed EMG system consists of disposable biopotential electrode as sensor, an eight channel preamplifier module which measure and amplifies the EMG signal, processor for data acquisition … and a computer with visual studio platform for signal filtering, processing and display. Fig. (1), Fig. (2) shows the EMG acquisition set up.” In page 1 under ‘Introduction’, it has been disclosed: “Design and development of An Active multimodal lower body exoskeleton with 3DOF in each leg is being conceptualized as an assistive aid for pathological gait as well as for people with neuromotor disorders, stroke or paraplegia … EMG has been widely used as a tool to understand and distinguish between normal and pathological gait … Surface electromyogram (SEMG), which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation and human-robot interaction.” 
It has been discussed (at the page 2 under section B) about “a controller”, which being used to detect gait phase and stride time by using different types of foot switches placed at several pressure points in the foot. Instead of using foot switch Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. EMG reading from 6 different muscles was taken during normal walking in treadmill. Most of the limb muscles have a specific activation curve corresponding to different events in gait cycle. Raw EMG signal was processed in software and Resulting waveform represented envelope of activation potential in form of peaks, each peak corresponding to 1 cycle in general. Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. If signal amplitude x(t) is greater than threshold, then a counter gets started and same type of checking happened for 2nd threshold and a falling edge. A small algorithm or few steps can be seen, in this scenario, where 
Examiner considers, people with neuromotor disorders, stroke or paraplegia are plurality of injury biomarkers and most of the limb muscles have a specific activation curve and SEMG, which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation. Raw EMG signal processed in software in a EMG system consists of controller, processor and the resulting waveform represented envelope of activation potential in form of peaks (each peak is 1 cycle in general), are considered as plurality of muscle co-activation parameters (generated by the neuro-muscular controller) and optimal activation parameters being generated/calculated by the equation above calculated for ‘new corrected phase’. It is considered that this adjusted correct phase to obtain the optimal muscle co-activation parameter being adapted for providing the correct action against the injury (as described above). Moreover, the risk of injury being predicted by McLean is used in the method of Kundu. For example, the analysis of gait of Kundu is used for rehabilitation (i.e. corrective action) of patient who has injury based on measurement or prediction. Therefore, Kundu taught plurality of optimal muscle co-activation parameter generated based on the injury biomarkers 
Therefore, McLean and Kundu are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding to the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean and Kundu before him or her, to modify generating the musculoskeletal model, identifying the injury biomarkers based on the contact type activities and simulating the contact type activities by using the musculoskeletal model of McLean to include the generating the optimal muscle activation parameters by a neuro-muscular controller of Kundu. The suggestion/motivation for doing so would have been obvious by Kundu because Kundu have used a controller to detect gait phase and stride time and EMG signal from six different leg muscle. Most of the limb muscles have a specific activation curve corresponding to different events in the gait cycle. EMG signal was processed in software and resulting waveform represented as activation potential in form of peaks and each peak is considered as muscle co-activation parameters. (Kundu disclosed in page 2-3). Therefore, it would have been obvious to combine Kundu with McLean to obtain the invention as specified in the instant claim(s).
Regarding claim 4, McLean and Kundu teach The method as claimed in claim 1, wherein McLean teaches the plurality of participating muscles 10groups comprises quadriceps Hamstring, and Tibialis anterior and Gastrocnemius, (McLean disclosed in page 864 under heading ‘Results’: “The optimized muscle activation parameters (n=5) for the 11 functional muscle groups that produced these movements, and comparative data reported previously for a similar movement, are also presented (Fig. 5).” In page 866 in hamstring and very high (peak at 250% MVC) quadriceps activations during the stance phase of the side-step.”).
However, McLean do not explicitly teach a change in a co-activation ratio of the plurality of participating muscles groups produce detectable changes in the plurality of injury biomarkers.
wherein Kundu teaches a change in a co-activation ratio of the plurality of participating muscles groups produce detectable changes in the plurality of injury biomarkers. (Under BRI, Examiner would consider the ‘co-activation ratio’ as number or parameter. Kundu disclosed in page 1 under ‘Introduction’, it has been disclosed: “Design and development of An Active multimodal lower body exoskeleton with 3DOF in each leg is being conceptualized as an assistive aid for pathological gait as well as for people with neuromotor disorders, stroke or paraplegia … EMG has been widely used as a tool to understand and distinguish between normal and pathological gait … Surface electromyogram (SEMG), which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation and human-robot interaction.” It has been discussed (at the page 2 under section B), Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. EMG reading from 6 different muscles was taken during normal walking in treadmill. Most of the limb muscles have a specific activation curve corresponding to different events in activation potential in form of peaks, each peak corresponding to 1 cycle in general. Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. If signal amplitude x(t) is greater than threshold, then a counter gets started and same type of checking happened for 2nd threshold and a falling edge. A small algorithm or few steps can be seen, in this scenario, where detection of a valid foot step happens, the counter value saved and initialize the counter for the next cycle. Some adjustment happened in this scenario, during phase detection, the point (say P1) where upper threshold cuts the EMG signal and phase from different EMG channel might have an inherent offset, therefore this offset phase needs to be adjusted for every phase calculation cycle. So, new corrected phase = calculated phase + (phase offset %) * Last stride time. Moreover, it has been mentioned in page 5 under section V: “In the input we will provide six EMG signals derived from user muscle and at the output we will receive joint trajectory optimized for that person.”
Examiner considers, people with neuromotor disorders, stroke or paraplegia are plurality of injury biomarkers and most of the limb muscles have a specific activation curve and SEMG, which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation. Raw EMG signal processed in software in a EMG system and the resulting waveform represented envelope of activation potential in form of peaks (each peak is 1 cycle in general), are considered as plurality of muscle co-activation parameters (generated by the neuro-muscular controller) and optimal activation parameters or ratio being generated/calculated by the equation above as ‘new corrected phase’. At the end of this paper, it has been mentioned that after inputting six Kundu taught the change in a co-activation ratio or corrected/adjusted co-activation parameter helped to obtain reliable gait stride during the gait cycle)).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McLean and Kundu and further in view of a paper “Modeling, Simulation and Control Architecture for Lower Limb Active Exoskeleton” by Oishee Mazumder et al. (hereinafter Mazumder). 
Regarding claim 5, McLean and Kundu teach The method as claimed in claim 1, however, McLean and Kundu do not explicitly teach the plurality of injury biomarkers are identified through inverse dynamics simulation of the personalized full body musculoskeletal model.
wherein Mazumder teaches the plurality of injury biomarkers are 15identified through inverse dynamics simulation of the personalized full body musculoskeletal model. (Mazumder disclosed in page 2 under section 2: “Any abnormality restricting the normal free mobility of a joint or altering either the timing or intensity of muscle action creates an abnormal gait. An abnormal gait may be due to an injury, disease, pain or problems of motor control. The idea of designing a lower limb exoskeleton is to assist abnormal gait or to regenerate gait. Hence before designing the exoskeleton and choosing sensor and actuator parameter it is important to know all the kinematic parameters associated with different joints … For mechanical modeling of the body, individual body part’s mass, inertia and link lengths has been calculated using standard bio-mechanical matrices of torque in the joints, were calculated during continuous modeling … The model is simulated in inverse dynamics mode that means we have to actuate the joints with predefined motion and the model will calculate the joint torque.” In page 3 under section 2.2: “For modeling the body segments, we define the required mass matrix and orientation and actuate the segment with its respective motion data. When simulated in inverse dynamics mode, sensors associated with particular segments will provide us with required torque data.”
Examiner considers, the desirable outputs, including matrices of torque in the joints, were calculated during continuous modeling (or mechanical modeling of the body) and the model is simulated in inverse dynamics mode with actuated the joints with predefined motion. Therefore, it is considered that the torque data might contain the plurality of injury biomarkers (any abnormality restricting the normal free mobility of a joint due to an injury, disease, pain) are 15identified through inverse dynamics simulation of the personalized full body musculoskeletal model (mechanical modeling of the body, individual body part’s mass, inertia and link lengths has been calculated)). 
Therefore, McLean, Kundu and Mazumder are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding to the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean and Kundu before him or her, to modify the generating the optimal muscle activation parameters by a neuro-muscular controller of McLean and Kundu to include the identifying of injury biomarkers through the inverse dynamics simulation Mazumder. The suggestion/motivation for doing so would have been obvious by Mazumder because mechanical modeling of the body with desirable outputs, including matrices of torque in the joints, were calculated and the model is simulated in inverse dynamics mode with actuated the joints with predefined motion (Mazumder disclosed in page 2 under section 2). Therefore, it would have been obvious to combine Mazumder with McLean and Kundu to obtain the invention as specified in the instant claim(s).
Regarding claim 6, McLean and Kundu teach The method as claimed in claim 1, however, McLean and Kundu do not explicitly teach the plurality of parameters are indicative of the risk of injury comprises muscle condition, joint kinematics and kinetics associated with 20said risk.
wherein Mazumder teaches the plurality of parameters are indicative of the risk of injury comprises muscle condition, joint kinematics and kinetics associated with 20said risk. (Mazumder disclosed in page 1 under ‘Introduction’: “the first approach for developing any lower limb exoskeleton is to understand and model biped gait and derive the required kinetic and kinematic parameters for control.” In page 2 under section 2: “The idea of designing a lower limb exoskeleton is to assist abnormal gait or to regenerate gait. Hence before designing the exoskeleton and choosing sensor and actuator parameter it is important to know all the kinematic parameters associated with different joints …”. In page 5 under heading 3.2 (at right side col.): “Control approach is a hybrid dynamic biped model generation with anthropomorphic features so that it replicates human walking not by following any predefined time based trajectory but by developing virtual constraints parameterized value of some control states like joint angles so that system is autonomously adaptive of disturbances.”
Examiner considers, kinetic and kinematic parameters derived for control in biped gait model and all the kinematic parameters associated with different joints are the parameters related to the joint kinematics and kinetics associated with 20risk. The parameterized value of some control states like joint angles are considered as muscle condition associated with risk/injury (Any abnormality restricting the normal free mobility of a joint or altering either the timing or intensity of muscle action creates an abnormal gait. An abnormal gait may be due to an injury, disease, pain)).
Regarding claim 7, McLean and Kundu teach The method as claimed in claim 4, further comprising: McLean teaches performing, for the plurality of combinations: calculating a muscle tendon dynamics using muscle characteristics and 10force, velocity relation, (McLean disclosed in page 872 under Appendix: ‘Model for Muscle-Tendon Dynamics’ “Each muscle-tendon unit in the model was modeled as a three component Hill model (Fig. 2). The contractile element (CE) was assumed to produce a force FCE which depends on CE length LCE, CE lengthening velocity VCE, and on active state a, according to the following relationship …”. Therefore, McLean taught about calculating muscle tendon dynamics using muscle characteristics and 10force, velocity relation (in Equation A.1).
McLean teaches calculating values of the plurality of injury biomarkers for the plurality of 15combinations and comparing till a set of predefined constraints are satisfied; (McLean disclosed in page 868 under heading ‘Application Example’: “Monte Carlo simulations (N=100,000) were performed to determine the effects of variability in neuromuscular control on peak anterior … Specifically, pre-impact body segment angular positions and angular and linear velocities were randomly perturbed, representing a Gaussian distribution based on measured variability for each of the movement variables across the ten sidestepping trials.” In same page under heading ‘Results’: “The optimization algorithm terminated after approximately 165,000 simulations … Repeated runs of the simulated annealing algorithm, with new random number seeds, always resulted in the same solution. Comparisons between measured and simulated sidestep data for the first 200 ms of stance are presented for key kinematic and GRF variables (Fig. 4). The optimized muscle activation parameters (n=5) for the 11 functional muscle groups that produced these movements, and comparative data reported previously for a similar movement, are also presented (Fig. 5). The optimization identified muscle activation and wobbling mass stiffness/damping parameter values that, except in the case of body tilt, produced movement and GRF variables that were within two standard deviations of the measured subject data.”
Examiner considers, values of the plurality of injury biomarkers (sidestepping trials) for the plurality of 15combinations (with muscle groups) being calculated and shown in Fig. 4 and 5, also comparisons being shown between measured and simulated sidestep data for the first 200 ms of stance and are presented for key kinematic and GRF variables in Fig. 4. It has been discussed above that the optimization algorithm terminated after approximately 165,000 simulations and the simulated annealing algorithm runs repeated, with new random number seeds and resulted in the same solution i.e. repeated optimizations is 
McLean teaches determining, based on the set of predefined constraints, a combination of the plurality of combinations as the optimal muscle co-activation parameters. (McLean disclosed in page 868 under heading ‘Application Example’: “Monte Carlo simulations (N=100,000) were performed to determine the effects of variability in neuromuscular control on peak anterior … Specifically, pre-impact body segment angular positions and angular and linear velocities were randomly perturbed, representing a Gaussian distribution based on measured variability for each of the movement variables across the ten sidestepping trials.” In same page under heading ‘Results’: “The optimization algorithm terminated after approximately 165,000 simulations … Repeated runs of the simulated annealing algorithm, with new random number seeds, always resulted in the same solution. Comparisons between measured and simulated sidestep data for the first 200 ms of stance are presented for key kinematic and GRF variables (Fig. 4). The optimized muscle activation parameters (n=5) for the 11 functional muscle groups that produced these movements, and comparative data reported previously for a similar movement, are also presented (Fig. 5). The optimization identified muscle activation and wobbling mass stiffness/damping parameter values that, except in the case of body tilt, 
Examiner considers, values of the plurality of injury biomarkers (sidestepping trials) for the plurality of 15combinations (with muscle groups) being determined and shown in Fig. 4 and 5. It has been discussed above that the optimization algorithm terminated after approximately 165,000 simulations and the simulated annealing algorithm runs repeated, with new random number seeds and resulted in the same solution i.e. the simulation run only terminated or stopped when optimized or desired result being achieved. Therefore, it is understood that optimized muscle activation parameters (n=5) for the 11 functional muscle groups (plurality of 15combinations with muscle groups) being produced, approximately 165,000 simulations runs repeated until get the same result/solution for injury biomarkers or sidestepping trials (i.e. measured and simulated sidestep data being compared until get a satisfactory outcome or constraints)).
However, McLean do not explicitly teach … neuro-muscular controllers by varying the co-activation ratios associated with the plurality of muscle groups during the contact type activity; … IDF-1363142-009the neuro-muscular controller capable of generating the plurality of optimal muscle co-activation parameters, optimally adjusting the co-activation ratios of the plurality of muscle groups by assigning incremental values to the co-activation ratios corresponding to a plurality of combinations of the plurality of muscles groups;
Kundu teaches … neuro-muscular controllers by varying the co-activation ratios associated with the plurality of muscle groups during the contact type activity; (Under BRI, Examiner would consider the ‘co-activation ratios’ as a number or as co- Kundu disclosed in page 1 under ‘Introduction’, it has been disclosed: “Design and development of An Active multimodal lower body exoskeleton with 3DOF in each leg is being conceptualized as an assistive aid for pathological gait as well as for people with neuromotor disorders, stroke or paraplegia … EMG has been widely used as a tool to understand and distinguish between normal and pathological gait … Surface electromyogram (SEMG), which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation and human-robot interaction.” It has been discussed (at the page 2 under section B) about “a controller”, which being used to detect gait phase and stride time by using different types of foot switches placed at several pressure points in the foot. Instead of using foot switch Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. Most of the limb muscles have a specific activation curve corresponding to different events in gait cycle. Raw EMG signal was processed in software and Resulting waveform represented envelope of activation potential in form of peaks, each peak corresponding to 1 cycle in general. 
Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. In page 4 under section IV: “Knee angle data from 5 people were recorded with kinect sensor. EMG signal from six different muscles of both left and right leg namely Tibialis Anterior (TA) and Lateral Gastrocnomies (LG); Vastus Lateralis (VL) and Vastus Medialis (VM); Rectus Femoris (RF) and Medialis Hamstring were recorded simultaneously by the acquisition unit developed and displayed in the software (Fig.7). EMG signal is processed to calculate stride time of gait … The proposed servo motor at the joint position which will be controlled to track knee joint trajectory during various gait phases.” 
Examiner considers, most of the limb muscles have a specific activation curve and SEMG, which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation. Raw EMG signal processed in software in a EMG system consists of controller, processor and the resulting waveform represented envelope of activation potential in form of peaks (each peak is 1 cycle in general), are considered as plurality of muscle co-activation parameters or ratios (generated by the neuro-muscular controller). The six different muscles of both left and right leg are muscle groups and the EMG signal from these group of muscles being processed to calculate stride time of gait. It is considered the servo motor for exoskeleton knee joint (the joint position) being proposed by Kundu has been controlled to track knee joint trajectory during various gait phases i.e. plurality of neuro-muscular controllers being used to vary or adjust the co-activation ratios/parameters (because each peak or phase is 1 cycle, having specific activation curve corresponding to different events in gait cycle, therefore multiple servo motor/controllers being used for various gait phases) and co-activation ratios/parameters associated with the plurality of muscle groups or limb muscles).
Kundu teaches … IDF-1363142-009the neuro-muscular controller capable of generating the plurality of optimal muscle co-activation parameters, (Kundu disclosed in page 1 under ‘Introduction’: “EMG has been widely used as a tool to understand and distinguish between normal and pathological gait … Surface electromyogram (SEMG), which represents activation states of muscles, has been widely used in muscle strength Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. EMG reading from 6 different muscles was taken during normal walking in treadmill. Most of the limb muscles have a specific activation curve corresponding to different events in gait cycle. Raw EMG signal was processed in software and Resulting waveform represented envelope of activation potential in form of peaks, each peak corresponding to 1 cycle in general. Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. If signal amplitude x(t) is greater than threshold, then a counter gets started and same type of checking happened for 2nd threshold and a falling edge. A small algorithm or few steps can be seen, in this scenario where detection of a valid foot step happens, the counter value saved and initialize the counter for the next cycle. Some adjustment happened during phase detection, the point (say P1) where upper threshold cuts the EMG signal and phase from different EMG channel might have an inherent offset, therefore this offset phase needs to be adjusted for every phase calculation cycle.
 Examiner considers, most of the limb muscles have a specific activation curve and SEMG, which represents activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation. Raw EMG signal processed in software in a EMG system consists of controller, processor and the resulting waveform represented envelope of activation potential in form of peaks (each peak is 1 cycle in general), are considered as plurality of muscle co-activation parameters (generated by the Kundu taught plurality of optimal muscle co-activation parameter generated based on the injury biomarkers (neuromotor disorders, stroke)).
Kundu teaches  5optimally adjusting the co-activation ratios of the plurality of muscle groups by assigning incremental values to the co-activation ratios corresponding to a plurality of combinations of the plurality of muscles groups; (Kundu discussed in page 2 under section B that Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. EMG reading from 6 different muscles was taken during normal walking in treadmill. Most of the limb muscles have a specific activation curve corresponding to different events in gait cycle. Raw EMG signal was processed in software and Resulting waveform represented envelope of activation potential in form of peaks, each peak corresponding to 1 cycle in general. Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. If signal amplitude x(t) is greater than threshold, then a counter gets started and it registers x(t) max for t=1 to 50. A second threshold is calculated as TH2= x(t) max*0.30. A falling edge is detected when the counter registers x(t) < TH2. If signal is less than second threshold we detect a valid foot step, save the counter value and initialize the counter for the next cycle. For phase detection, the point where upper threshold cuts the EMG signal is the starting point of phase calculation. At this point (say P1), counter value is reset and stride time of previous cycle is saved. P1 is the calculated phase from a particular EMG channel. Phase from different EMG channels will have an inherent offset which may be due to muscle characteristics or sensor used. It may vary corrected phase = calculated phase + (phase offset %) * Last stride time. Moreover, it has been discussed in page 4 under section IV that the six different muscles of both left and right leg are muscle groups and the EMG signal from these group of muscles being processed to calculate stride time of gait.
Examiner considers, when the offset phase is adjusted for every phase calculation cycle, then the new corrected phase would be the optimal co-activation ratios/parameter (because activation potential in form of peaks and each peak/phase is 1 cycle in general). Therefore, Kundu taught co-activation ratios/parameter  5optimally being adjusted by assigning incremental values to the co-activation ratios/parameter (as discussed above) corresponding to the plurality of muscles groups).
However, McLean and Kundu do not explicitly teach designing a plurality of neuro-muscular controllers … and selecting, from the plurality of neuro-muscular controllers, … wherein selecting the neuro-muscular controller comprises, deriving kinematic parameters, the kinematic parameters comprising acceleration, velocity and position;
Mazumder teaches designing a plurality of neuro-muscular controllers … (Mazumder disclosed in page 4 under section 3.2: “Model based joint torque control is an active area of research, used mainly for generating humanoid motion. We can assume our system equivalent to a lower body humanoid and design joint controller to regenerate the biped gait. With comparison to position control, full-body force control allows the controller to exploit the passive, or natural, dynamics of the system for greater efficiency. We are proposing a control strategy analogous to biped control and laying out only the steps of design of feed-back controllers that achieve exponentially stable walking motions in N-link, one degree of under actuation, planar biped models.”
Therefore, Mazumder taught about designing a plurality of neuro-muscular controllers in above disclosure when feed-back controllers being designed systematically that achieve exponentially stable walking motions in N-link and considered an anthropomorphically inspired hybrid model of a bipedal robot (exoskeleton)).
Mazumder teaches selecting, from the plurality of neuro-muscular controllers … wherein selecting the neuro-muscular controller comprises, performing for each of the plurality of neuro-muscular controllers: (Mazumder disclosed in page 2 under section 1: “we have considered an anthropomorphically inspired hybrid model of a bipedal robot (exoskeleton) with active hip, knee and feet in order to develop a control law that results in human-like walking … Properties of each of these phases of walking are utilized in order to achieve a stable walking gait. The model is extended to provide systematic design of feedback controllers that achieve exponentially stable walking motions in N-link, one degree of under actuation, planar biped models.” In page 5 under section 3.2: “biped motion is best expressed via a hybrid model which incorporates both continuous and discrete dynamics in the same model. Equation of motion for three phases has been framed to define the system dynamics. The main objective is to develop a feedback design methodology for the biped to obtain a asymptotically stabilizing controller that integrates the fully actuated and under actuated phases of walking … Control approach is a feedback linearized controller that guarantees asymptotic stability during walking.”
Examiner considers, a feedback design methodology being developed by Mazumder to obtain a stabilizing controller that integrates the fully actuated and under actuated phases of walking i.e. feedback linearized controller being selected from the design of feedback controllers (that achieve exponentially stable walking motions in N-link, planar biped models) i.e. from plurality of neuro-muscular controllers and the selected controller performed the anthropomorphic features with control strategy (defined by the user)).
Mazumder teaches computing multibody dynamic equation and deriving kinematic parameters, the kinematic parameters comprising acceleration, velocity and position; (Mazumder disclosed in page 4-5 under 3.2: “full-body force control allows the controller to exploit the passive, or natural, dynamics of the system for greater efficiency … Generalized coordinates is expressed in terms of joint angle and defined as qu = (q1; · · · ; qN) ∈ Qu . The dynamics are obtained using the method of Lagrange …” Therefore, Mazumder taught about computing multibody dynamic equation by using the Lagrange method.
It has been disclosed in Abstract: “A lower body biped structure has been modeled in MATLAB Sim Mechanics according to anthropomorphic data. The model is used to derive kinetic and kinematic biped behavior parameters which are required to set control logic and design specifications.” It has been mentioned in page 1-2 under ‘Introduction’: derive the required kinetic and kinematic parameters for control.  … In this paper, we have designed the biped model in Sim mechanics platform for kinetic and kinematic analysis. The presence of feet results in periods of full actuation and periods of under actuation during the course of a step. Properties of each of these phases of walking are utilized in order to achieve a stable walking gait. The model is extended to provide systematic design of feedback controllers that achieve exponentially stable walking motions … Joint actuators will be fed with some position trajectory generated by a central pattern generator at regular time samples. All the six actuators of the exoskeleton will be position and velocity controlled to follow characteristic of specific joint.” Moreover, in page 2 under section 2.1: “The act of walking or gait has two basic requisites: Periodic movement of each foot from one position of support to the next and sufficient ground reaction forces, applied through the feet, to support the body … This periodic leg movement is the essence of the cyclic nature of human gait.”
Examiner considers, lower body biped structure modeled in MATLAB Sim Mechanics has been used to derive kinetic and kinematic biped behavior parameters, which are required to set control logic and design specifications. It has been mentioned above that kinetic and kinematic parameters need to derive first in order to develop lower limb exoskeleton and model biped gait. The exoskeleton with six actuators of is controlled by position and velocity for following the characteristic of specific joint or kinematic parameters. Moreover, the ‘periodic movement’ of an exoskeleton model would be considered as acceleration in kinematic parameters).
 McLean, Kundu and Mazumder are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding to the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean Kundu and Mazumder before him or her, to modify the generating and varying the optimal muscle activation parameters/ratios by a neuro-muscular controller of McLean and Kundu, to include designing a plurality of neuro-muscular controllers and deriving kinematic parameters of Mazumder. The suggestion/motivation for doing so would have been obvious by Mazumder because a plurality of feed-back controllers being designed systematically that achieve exponentially stable walking motions and lower body biped structure modeled in MATLAB Sim Mechanics has been used to derive kinetic and kinematic biped behavior parameters (Mazumder disclosed in Abstract and in page 4 under section 3.2). Therefore, it would have been obvious to combine Mazumder with McLean and Kundu to obtain the invention as specified in the instant claim(s).
Regarding claim 8, McLean, Kundu and Mazumder teach The method as claimed in claim 7, wherein McLean teaches the set of predefined constraints 20comprises: hip abduction angle be minimum, knee flexion angle be maximum, knee abduction loading be minimum, and ankle inversion angle be minimum. (McLean disclosed in page 866 under heading ‘Muscles’: “Sixteen muscles were attached to the skeleton, assuming in each a linear relationship between muscle length and the angles of the n joints … For each muscle, the parameter a0 in Eq. (2) was adjusted such that maximal isometric force was generated at joint angles identified previously in literature. 60 deg knee flexion. For the plantar flexors, maximal isometric force occurred at 15 deg dorsiflexion, while the dorsiflexors produced maximum force at 15 deg plantar flexion. Similarly, maximum eversion force was generated at 5 deg inversion, while maximum inversion force was generated at 5 deg eversion. For hip abduction-adduction and external-internal rotation, the muscles producing these movements were assumed to generate maximum isometric force in the neutral (0 deg rotation) position.” Moreover, in page 871 under heading ‘Model Limitations’: “A sensitivity analysis revealed that a model with either a 50% increase or decrease in the knee moment arms of the quadriceps … produced only small changes in the resultant knee joint loading variables after re-optimization of the muscle stimulation patterns. Specifically, peak values for resultant anterior force, valgus moment and internal rotation moment were all within 8.1%, 14.7% and 12.3% of the original baseline loads.”
Examiner considers, hip abduction angle is in neutral position or minimum (0 deg rotation), knee flexion angle is 60 degree maximum. The ankle inversion angle can be seen in Table 2 as “a6 parameter” with minimum value “-0.021” It is considered the generated eversion force was at 5 deg inversion. Also, it has been discussed above that sensitivity analysis on knee the moment arms of the quadriceps have a 50% increase or decrease i.e. very small changes being produced in the resultant knee joint loading variables after re-optimization of the muscle stimulation patterns, therefore it is considered that knee abduction loading is minimum in this scenario).
Claims 10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and further in view of Huster et al. (Pub. No. US2016/0070873A1) (hereinafter Huster).
Regarding claim 10, McLean teaches corrective action for a contact type activity (McLean disclosed in Abstract (in page 864): “The purpose of this study was to develop a subject-specific 3-D model of the lower extremity to predict neuromuscular control effects on 3-D knee joint loading during movements that can potentially cause injury to the anterior cruciate ligament (ACL) in the knee … An optimization method was established to find muscle stimulation patterns that best reproduced the subject’s movement and ground reaction forces during a sidestepping task. The optimized model produced movements and forces that were generally within one standard deviation of the measured subject data.”
Examiner considers, the sidestepping task as a contact type activity and an optimization method being established to find muscle stimulation (on 3-D musculoskeletal model of the lower extremity) patterns that best reproduced the subject’s movement and ground reaction forces during a sidestepping task or contact type activity. Therefore, McLean taught the corrective action (the optimized model produced movements and forces for a specific subject) for a contact type activity (e.g. sidestepping))
McLean teaches generate a personalized full body musculoskeletal model to depict a knee and ankle joint behavior of a subject during the contact type activity; (Examiner would consider the risk factors related to “Anterior cruciate ligament (ACL)” injuries and “contact type activity” as a high fall scenario performed  McLean disclosed in page 864-865 under heading ‘Introduction’: “The primary purposes of this study were therefore: (1) to establish and subsequently validate a methodological approach that enabled realistic simulation of the stance phase of a sidestep cutting maneuver and subsequent estimation of the associated 3-D resultant joint loading variables: anterior-posterior force and varus-valgus and internal-external rotation torques, and (2) to demonstrate the utility of a model developed using this approach … loads shown specifically to impact the ACL, namely, anterior force, valgus torque and internal rotation torque”. In page 865 under heading ‘Methods’: “Three dimensional coordinates of skin-mounted markers (Fig. 1) were obtained via six electronically shuttered video cameras … and Eva 6.0 tracking software … From the standing neutral trial, a kinematic model comprised of five skeletal segments (foot, talus, shank and thigh of the support limb, and the pelvis) and 12 degrees-of-freedom (DOF) was defined using Mocap Solver software … The hip joint possessed 3 DOF, with rotations (flexion-extension, abduction-adduction and internal-external rotation) defined about three orthogonal axes … Knee joint motion was described by rotation about a fixed flexion-extension axis located … and extending laterally as the subject stood in the neutral position. The ankle joint was modeled as a 2-DOF mechanism allowing rotation about talocrural and subtalar joint axes … The 3-D marker trajectories recorded during the 10 side-stepping trials were processed by the Mocap Solver software to solve the 12 generalized coordinates for each frame, corresponding to the 12 DOF of the skeletal model.”
Examiner considers, a personalized full body musculoskeletal model being generated in order to depict a knee and ankle joint behavior or motion being 
McLean teaches simulate one or more contact type activities using the personalized full body musculoskeletal model; (McLean disclosed in page 864-865 under heading ‘Introduction’: “The primary purposes of this study were therefore: (1) to establish and subsequently validate a methodological approach that enabled realistic simulation of the stance phase of a sidestep cutting maneuver and subsequent estimation of the associated 3-D resultant joint loading variables: anterior-posterior force and varus-valgus and internal-external rotation torques, and (2) to demonstrate the utility of a model developed using this approach … loads shown specifically to impact the ACL, namely, anterior force, valgus torque and internal rotation torque”. In page 865 under heading ‘Methods’: “Three dimensional coordinates of skin-mounted markers (Fig. 1) were obtained via six electronically shuttered video cameras … and Eva 6.0 tracking software … From the standing neutral trial, a kinematic model comprised of five skeletal segments (foot, talus, shank and thigh of the support limb, and the pelvis) and 12 degrees-of-freedom (DOF) was defined using Mocap Solver software … The hip joint possessed 3 DOF, with rotations (flexion-extension, abduction-adduction and internal-external rotation) defined about three orthogonal axes … Knee joint motion was described by rotation about a fixed flexion-extension axis located … and extending laterally as the subject stood in the neutral position. The ankle joint was modeled as a 2-DOF mechanism allowing rotation about talocrural and subtalar joint axes … The 3-D marker trajectories recorded during the 10 side-stepping trials were processed by the Mocap skeletal model.”
Examiner considers, a personalized full body musculoskeletal model being simulated above when a subject/person stood in the neutral position during the contact type activity (e.g. sidestep)).
McLean teaches 10identify a plurality of injury biomarkers based on the one or more contact type activities; (Examiner would consider the examples of said injury biomarkers include, hip abduction angle, knee abduction angle, loading at knee joint, and so on (according to Spec. of current Application at para [041]). McLean disclosed in page 864 under heading ‘Introduction’: “Computer modeling and simulation techniques have been widely used to investigate injuries resulting from passive dynamic movements such as in vehicle accidents and falls. Application of these techniques to actively controlled dynamic movements has recently been demonstrated in relation to overuse injuries during running activities and ankle sprains. With proper validation, models such as this offer the potential to predict the effect of neuromuscular control on knee joint loading during potentially hazardous movements such as sidestep cutting.” It has been discussed in page 866 that a model description file was exported from Mocap Solver, and dynamic equations of motion were produced as C code. The equations of motion are a set of second-order ordinary differential equation (1) and sixteen muscles were attached to the skeleton, assuming in each a linear relationship between muscle length and the angles of the n joints that the muscle crosses (in equation 2). Moreover, in page 866 under heading ‘Muscles’: “For each muscle, the parameter a0 in Eq. 2 was adjusted such  hip flexion respectively. Maximal knee flexor and knee extensor force occurred at 5 degree knee extension and 60 degree knee flexion … Similarly, maximum eversion force was generated at 5 degree inversion, while maximum inversion force was generated at 5 degree eversion. For hip abduction-adduction and external-internal rotation, the muscles producing these movements were assumed to generate maximum isometric force in the neutral (0 degree rotation) position.”
McLean discussed above about one or more contact type activities such as dynamic movements (e.g. vehicle accidents and falls), hazardous movements such as sidestep cutting and during these movements, neuromuscular control on knee joint loading as one of the injury biomarkers being identified also the hip and knee flexion, hip abduction-adduction are examples of injury biomarkers. Moreover, it has been discussed above that musculoskeletal model description file being exported from Mocap Solver software and dynamic equations of motion were produced as C code and sixteen muscles attached to the skeleton, with each has a linear relationship between muscle length and the angles of the joints i.e. all of these activities being performed using software/programming code, therefore plurality of injury biomarkers based on the one or more contact type activities being identified).
McLean teaches analyze a plurality of parameters indicative of risk of injury to a plurality of participating muscle groups during the one or more contact type activities calculated with respect to the plurality of injury biomarkers to predict 15said risk of injury; (Examiner would consider, the ‘plurality of parameters’ as kinematic parameters including acceleration, velocity and position (according to Spec. of current Application at para [042 and 048]). McLean disclosed in page 867 under heading ‘Simulation and Optimization’: “The mean body segment positions and velocities obtained at heel strike from the experimental data were used as initial kinematic conditions for the sidestep simulation. The initial positions and velocities for the wobbling masses were chosen so that their spring attachments to the skeleton produced zero force … An optimized simulation of a subject specific side-step was generated by searching for the 55 muscle control parameters and the six stiffness and damping parameters of the pelvis wobbling mass that minimized the difference between simulation and corresponding measurements.” It has been discussed in page 867 under heading ‘Model Validation’: “The second measure of model validity was its ability to predict the effect of perturbations in initial conditions. The initial (position and velocity) conditions from each trial were used as individual inputs into the optimized system, and single-trial simulations were performed.” Moreover, in page 868 under heading ‘Results’: “The optimized muscle activation parameters (n=5) for the 11 functional muscle groups that produced these movements, and comparative data reported previously for a similar movement, are also presented (Fig. 5). The optimization identified muscle activation and wobbling mass stiffness/damping parameter values that, except in the case of body tilt, produced movement and GRF variables that were within two standard deviations of the measured subject data (Table 3, RMS fit values).”
McLean taught, a plurality of kinetic parameters (acceleration, velocity and position) being analyzed by the hardware processors (using software), indicative of risk of injury (heel strike, side-step) and plurality of participating muscle groups (Quadriceps, Hamstring etc.) during the one or more contact type activities calculated or produced activation patterns for each muscle group with respect to the injury biomarkers, in order to predict 15the risk of injury).
However, McLean does not explicitly teach generate, based on at least the plurality of injury biomarkers, a plurality of optimal muscle co-activation parameter by a neuro-muscular controller, to adapt the plurality of participating muscle groups for providing the correct action against the risk of injury being predicted, the plurality of optimal muscle co- 20activation parameters indicative of muscle synergy during the one or more contact type activities.
and Kundu teaches generate, based on at least the plurality of injury biomarkers, a plurality of optimal muscle co-activation parameter by a neuro-muscular controller, to adapt the plurality of participating muscle groups for providing the correct action against the risk of injury being predicted, the plurality of optimal muscle co- 20activation parameters indicative of muscle synergy during the one or more contact type activities. (Examiner would consider, the ‘muscle synergy’ as group of muscles in optimized activation patterns for the major muscle groups. Kundu disclosed in page 1 under ‘Abstract’: “The system has massive application in gait rehabilitation for post stroke patients, people suffering from cerebral palsy and other neuro muscular gait defects, amputees etc.” In Introduction (at same page): “Human gait can serve as an important metrics of health. Accurate, non-intrusive, low-cost clinical gait analysis systems have many applications in diagnosis, monitoring, treatment and rehabilitation.” In page 2 (under section II, at left side col.): “The developed EMG system consists of disposable biopotential electrode as sensor, an eight channel preamplifier module which measure and amplifies the EMG signal, ATMEGA8 processor for data acquisition … and a computer with visual studio platform for signal filtering, processing and display. Fig. (1), Fig. (2) shows the EMG acquisition set up.” In page 1 under ‘Introduction’, it has been disclosed: “Design and development of An Active multimodal lower body exoskeleton with 3DOF in each leg is being conceptualized as an assistive aid for pathological gait as well as for people with neuromotor disorders, stroke or paraplegia … EMG has been widely used as a tool to understand and distinguish between normal and pathological gait … Surface activation states of muscles, has been widely used in muscle strength measurement, rehabilitation, torque relation and human-robot interaction.” 
It has been discussed (at the page 2 under section B) about “a controller”, which being used to detect gait phase and stride time by using different types of foot switches placed at several pressure points in the foot. Instead of using foot switch Kundu have used EMG signal of six different leg muscle as EMG is an intention based signal generated. EMG reading from 6 different muscles was taken during normal walking in treadmill. Most of the limb muscles have a specific activation curve corresponding to different events in gait cycle. Raw EMG signal was processed in software and Resulting waveform represented envelope of activation potential in form of peaks, each peak corresponding to 1 cycle in general. Moreover, it has been discussed that a threshold is selected from incoming rectified and filtered EMG RMS signals. If signal amplitude x(t) is greater than threshold, then a counter gets started and same type of checking happened for 2nd threshold and a falling edge. A small algorithm or few steps can be seen, in this scenario, where detection of a valid foot step happens, the counter value saved and initialize the counter for the next cycle. Some adjustment happened in this scenario, during phase detection, the point (say P1) where upper threshold cuts the EMG signal and phase from different EMG channel might have an inherent offset, therefore this offset phase needs to be adjusted for every phase calculation cycle. So, new corrected phase = calculated phase + (phase offset %) * Last stride time.  
McLean is used in the method of Kundu. For example, the analysis of gait of Kundu is used for rehabilitation (i.e. corrective action) of patient who has injury based on measurement or prediction. Therefore, Kundu taught plurality of optimal muscle co-activation parameter generated based on the injury biomarkers (neuromotor disorders, stroke), by a neuro-muscular controller via hardware processors of EMG system).    
Therefore, McLean and Kundu are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding to the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean and Kundu before him or her, to modify generating the musculoskeletal McLean to include the generating the optimal muscle activation parameters by a neuro-muscular controller of Kundu. The suggestion/motivation for doing so would have been obvious by Kundu because Kundu have used a controller to detect gait phase and stride time and EMG signal from six different leg muscle. Most of the limb muscles have a specific activation curve corresponding to different events in the gait cycle. EMG signal was processed in software and resulting waveform represented as activation potential in form of peaks and each peak is considered as muscle co-activation parameters. (Kundu disclosed in page 2-3). Therefore, it would have been obvious to combine Kundu with McLean to obtain the invention as specified in the instant claim(s).
However, McLean and Kundu do not explicitly teach A system for risk prediction … the system comprising:  5one or more memories; and one or more hardware processors, the one or more memories coupled to the one or more hardware processors, wherein the one or more hardware processors are capable of executing programmed instructions stored in the one or more memories to:
Huster teaches A system for risk prediction … the system comprising:  5one or more memories; and one or more hardware processors, the one or more memories coupled to the one or more hardware processors, wherein the one or more hardware processors are capable of executing programmed instructions stored in the one or more memories to: (Huster disclosed in page 1 para [0002]: “The present system that gathers information regarding the patient supported on the apparatus, the environmental conditions in the room in which the patient support apparatus is located, and operational characteristics of the patient support apparatus and acts on that information to predict adverse patient events and mitigate those risks.” In page 1 para [0008]: “a patient support apparatus comprises a plurality of sensors, a user interface including a plurality of input devices, a plurality of controllable devices, and a controller electrically coupled to the plurality of sensors and plurality of controllable devices. The controller includes a processor and a memory device electrically coupled to the processor. The memory device includes instructions that, when executed by the processor …”
Therefore, Huster taught a control system for predicting of adverse event or risk of falling for a patient, which have a processor and a memory device. The memory device is electrically coupled processor and programmed instructions are stored in the memory which are executed by the processor).
Therefore, McLean, Kundu and Huster are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding to the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean, Kundu and Huster before him or her, to modify the simulating the contact type activities and generating the optimal muscle activation parameters by a neuro-muscular controller of McLean and Kundu to include the risk prediction system of Huster. The suggestion/motivation for doing so would have been obvious by Huster because the patient support apparatus having a control system that gathers Huster disclosed in page 1 para [0002]). Therefore, it would have been obvious to combine Huster with McLean and Kundu to obtain the invention as specified in the instant claim(s). 
Regarding claim 13, McLean, Kundu and Huster teach The system as claimed in claim 10 is incorporating the rejections of claim 4 because claim 13 has substantially similar claim language as claim 4, therefore claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster as discussed above for substantially similar rationale.
Regarding claims 14-17, McLean, Kundu and Huster teach The system as claimed in claim 10 is incorporating the rejections of claims 5-8 because claims 14-17 have substantially similar claim language as claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster and futher in view of Mazumder as discussed above for substantially similar rationale. 
Regarding claim 19, Huster teaches One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes the one or more hardware processor to perform a method for risk 5prediction …, said method comprising: (Huster disclosed in page 1 para [0002]: “The present application is related to … a patient support apparatus having a control system that gathers information regarding the patient supported on the apparatus, the environmental conditions in the room in which the patient support apparatus is predict adverse patient events and mitigate those risks.” In page 1 para [0008]: “a patient support apparatus comprises a plurality of sensors, a user interface including a plurality of input devices, a plurality of controllable devices, and a controller electrically coupled to the plurality of sensors and plurality of controllable devices. The controller includes a processor and a memory device electrically coupled to the processor. The memory device includes instructions that, when executed by the processor …”. Moreover, in page 6 para [0074]: “A generalized algorithm for predicting adverse events and mitigating the risk of adverse events is displayed graphically at FIG. 3. The algorithm 100 is performed by a processor 58 of the controller 44, utilizing instructions stored on a memory device 60 of the controller”. Here, the algorithm for predicting adverse events or risk is the instructions stored in the memory device or a machine readable information storage medium contains instructions or algorithm, executed by the processor and causes the processor to perform a method for risk 5prediction (because the algorithm includes several process steps or method to perform the risk analysis).
The rest of claim limitations of claim 19 is incorporating the rejections of claim 10, because claim 19 has substantially similar claim language as claim 10, therefore claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLean and Kundu and further in view of a NPL “An improved OpenSim gait model with multiple degrees of freedom knee joint and knee ligaments” by Hang Xu et al. (hereinafter H. Xu).
Regarding claim 2, McLean and Kundu teach The method as claimed in claim 1, however, McLean and Kundu do not explicitly teach the personalized full body IDF-1363142-009musculoskeletal model comprises a 92 muscle actuators, a 3 degrees of freedom (DoF) knee with ligament connectivity, and 9 ligament bundles designed and placed with respect to anatomical constraints and bounds of the subject.
wherein H. Xu teaches the personalized full body IDF-1363142-009musculoskeletal model comprises a 92 muscle actuators, a 3 degrees of freedom (DoF) knee with ligament connectivity, and 9 ligament bundles designed and placed with respect to anatomical constraints and bounds of the subject. (H. Xu disclosed in 1st page in Abstarct: “Musculoskeletal models are widely used to investigate joint kinematics and predict muscle force during gait … The aim of this study was to develop an OpenSim gait model with enhanced knee structures.” In introduction (at 1st page): “the purpose of this study was to develop an OpenSim gait model with multiple DOFs for the knee joint and knee ligament structures, and then verify the function of ligaments by evaluating independent knee rotations.” In same page under heading ‘Methods’ it has been mentioned that the gait model developed in this study consists of 12 rigid segments … and 92 muscle actuators. Moreover, in page 1218 under heading ‘Knee ligaments’: “Ten separate bundles were used to model the geometrical and mechanical properties of knee cruciate and collateral ligaments (Figure 1). The ACL and posterior cruciate ligament (PCL) are each represented by an anterior bundle and a posterior bundle. The medial collateral ligament (MCL) is separated into two portions: a superficial layer, composed of 
Examiner would consider that there are 9 knee ligament bundles in Figure 1 and it has been discussed in Abstract and Introduction that OpenSim gait model being developed with multiple DOFs for the knee joint and knee ligament structures. It is considered at least 3 degrees of freedom (DoF) knee with ligament connectivity would be present in that developed gait model. H. Xu discussed above that a calibration strategy being determined for the attachment sites of each ligament in gait model. The attachment sites of each ligament bundle are adjusted in intervals of 2.5 mm in three axis directions and length and orientations of each bundle are kept constant during the calibrating process. It is considered that ligament bundles being designed and placed with respect to bounds of the subject/model. Therefore, H. Xu taught the body IDF-1363142-009musculoskeletal model 
Therefore, McLean, Kundu and H. Xu are analogous art because they are related to have musculoskeletal model in order to identify the plurality of injury biomarkers and adapting of corrective action regarding the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean, Kundu and H. Xu before him or her, to modify the simulating the contact type activities and generating the optimal muscle activation parameters for IDF-1363142-009musculoskeletal model of McLean and Kundu to include the musculoskeletal model muscle actuators, with multiple DOFs for the knee joint and knee ligament bundles. The suggestion/motivation for doing so would have been obvious by H. Xu because an OpenSim gait model being develop with enhanced knee structures. Musculoskeletal models are widely used to investigate joint kinematics and predict muscle force during gait. The functions of knee ligaments in this model approximated the behavior of the physical knee and the enhanced knee structures can improve the ability to investigate knee joint biomechanics during various gait activities. (H. Xu disclosed in Abstract). Therefore, it would have been obvious to combine H. Xu with McLean and Kundu to obtain the invention as specified in the instant claim(s).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster and further in view of a NPL “An improved OpenSim gait model with multiple degrees of freedom knee joint and knee ligaments” by Hang Xu et al. (hereinafter H. Xu).
McLean, Kundu and Huster teach The system as claimed in claim 10 is incorporating the rejections of claim 2 because claim 11 has substantially similar claim language as claim 2, therefore claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster and futher in view of H.Xu as discussed above for substantially similar rationale. 
Regarding claim 20, McLean, Kundu and Huster teach The one or more non-transitory machine readable information storage mediums of claim 19, is incorporating the rejections of claims 2 and 11, because claim 20 has substantially similar claim language as claims 2 and 11, therefore claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster and futher in view of H.Xu as discussed above for substantially similar rationale.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McLean and Kundu and further in view of a NPL “Biomechanical Measures of Neuromuscular Control and Valgus Loading of the Knee Predict Anterior Cruciate Ligament Injury Risk in Female Athletes” by Timothy E. Hewett et al. (hereinafter Hewett).
Regarding claim 3, McLean and Kundu teach The method as claimed in claim 1, wherein McLean teaches the plurality of injury biomarkers comprises hip abduction angle, knee adduction load, knee flexion … angle. (McLean disclosed in page 864 under heading ‘Introduction’: “Computer modeling and simulation techniques have been widely used to investigate injuries resulting from passive dynamic movements such as in vehicle accidents and falls. Application of these techniques to actively controlled dynamic movements has recently been knee joint loading during potentially hazardous movements such as sidestep cutting.” Moreover, in page 866 under heading ‘Muscles’: “For each muscle, the parameter a0 in Eq. 2 was adjusted such that maximal isometric force was generated at joint angles identified … Specifically, maximal isometric force for the hip flexor and hip extensor muscles occurred at 30 degree and 45 degree of hip flexion respectively. Maximal knee flexor and knee extensor force occurred at 5 degree knee extension and 60 degree knee flexion … Similarly, maximum eversion force was generated at 5 degree inversion, while maximum inversion force was generated at 5 degree eversion. For hip abduction-adduction and external-internal rotation, the muscles producing these movements were assumed to generate maximum isometric force in the neutral (0 degree rotation) position.”
McLean discussed above about one or more contact type activities such as dynamic movements (e.g. vehicle accidents and falls), hazardous movements such as sidestep cutting and during these movements, neuromuscular control on knee joint loading as one of the injury biomarkers being identified and also the knee flexion angle ‘60 degree’, hip abduction angle as “neutral 0 degree rotation” are examples of injury biomarkers.
However, McLean and Kundu do not explicitly teach injury biomarkers comprises … ankle inversion angle.
Hewett teaches injury biomarkers comprises … ankle inversion angle. (Hewett disclosed in page 3-4 under heading ‘Kinematic and Kinetic Analyses’: “Inverse dynamics analyses were used to calculate knee and hip joint abduction-adduction and flexion-extension moments from the motion and force data … External moments are described in this article; for example, an external knee abduction load will tend to abduct the knee (direct the distal tibia away from the midline of the body), and an external knee flexion load will tend to flex the knee (Figure 4).” Moreover, it can be seen in Figure 4, a “Ankle Eversion’ (at left side of this Figure), which is considered as ‘ankle inversion angle’ in Hewett’s disclosure). 
Therefore, McLean, Kundu and Hewett are analogous art because they are related to identify the plurality of injury biomarkers and adapting of corrective action regarding the injury. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McLean, Kundu and Hewett before him or her, to modify the simulating the contact type activities and provide the corrective action regarding the injury of biomarkers of McLean and Kundu to include the ‘ankle inversion angle’ as one of the plurality of injury biomarkers of Hewett. The suggestion/motivation for doing so would have been obvious by Hewett because the study by Hewett compared 3D biomechanical measures in female athletes suffering an ACL injury during competition demonstrated altered neuromuscular control characteristics compared to non-injured athletes, as evidenced by differences in lower limb biomechanics during jump-landing movement tasks. Pre-participation neuromuscular training may result in safer movement patterns that act to reduce or eliminate high knee abduction loads and it is likely be more effective prevention strategies, aimed at improving the muscle Hewett disclosed in page 6 and 7). Therefore, it would have been obvious to combine Hewett with McLean and Kundu to obtain the invention as specified in the instant claim(s).
Regarding claim 12, McLean, Kundu and Huster teach The system as claimed in claim 10 is incorporating the rejections of claim 3 because claim 12 has substantially similar claim language as claim 3, therefore claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McLean, Kundu and Huster and futher in view of Hewett as discussed above for substantially similar rationale. 

Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Sapio et.al. (US2017/0303849A1) disclosed a fall prevention system incorporating a suit and sensors to predict impending falls by a user and initiate protocols to engage in the prevention of such a fall. A closed-loop biostim control module is included with the system is operable for activating the vestibulo-muscular biostim array to compensate for a risk of a predicted fall. The analytics module includes a musculoskeletal model, a gait analytics module, and a fall prediction module. The gait analytics module updates the musculoskeletal model based on the biosensor data and analyzes gait for a particular user. This invention proactively corrects muscle imbalances, stabilizes gait and mitigates the risk of a fall with a complementary blend of effectors that synergistically enhance muscle activations and optimize the sense of balance, with its control system directing a corrective pattern of haptics and electrostimulation. The system monitors the results in a tight feedback loop, adjusting parameters in real time.

    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148